Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
The amendment filed with the RCE submission of July 13, 2022 has been received and entered.  With they entry of the amendment, claims 3 and 4 are canceled, and claims 1-2, 5 and new claims 6-9 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement filed July 13, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
As to the document for Japan 3972158, this document was not in acceptable form as a legible complete copy as pages 2-5, 8, 10-15, and 18 of the Japanese document itselt contain random symbols and not the actual copy of the document.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the composition of the bath improves stability” is unclear as to what the bath has improved stability in comparison to.  Is it to a bath without the stabilizer compound?  Is it to a bath with completely different materials?  Is it to something else?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 8, “the bath reduces deterioration in deposition properties of palladium onto a nickel plating film” is confusing as to what is intended, because (1) it is unclear what the deterioration is in comparison to. Is it to a bath without the stabilizer compound?  Is it to a bath with completely different materials?  Is it to something else?  (2) Secondly, it refers to the effect of the bath onto a nickel plating film – however, this appears to be an intended use of the composition of the bath, which composition is not required to be used on any specific film or nickel plating film.  Therefore, for the purpose of examination, any of options described for (1) is understood to meet the requirements of the claim and for (2) it is understood that there is no requirement that a nickel film be present or the bath used on a nickel film, but applicant should clarify what is intended, without adding new matter.
Claim 9, as to “the nickel plating film having a concentration of phosphorus I the film of less than about 4%”, this is confusing a worded.  As discussed for parent claim 8, the composition claimed of the bath would not require any specific substrate of nickel plating film to plate.  Furthermore, “4%” is also confusing as worded, since it is not clear what units are used – such as volume, weight, atomic %, etc. Therefore, for the purpose of examination, it is understood that there is no requirement that a nickel film be present or the bath used on a nickel film and as to amount, any unit can be used, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 102

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Hough et al (US 4255194) as evidenced by PubChem “2-Mercaptobenzothiazole” (hereinafter PubChem) is withdrawn due to the amendment of July 13, 2022 changing the claim language.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Hough et al (US 4255194) as evidenced by PubChem “Methimazole” (hereinafter PubChemMethimazole) is withdrawn due to the amendment of July 13, 2022 changing the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolics (US 2012/0104331) in view of McDonough et al (US 2021/0301177), as evidenced by PubChem “Thiabendazole” (hereinafter PubChemThiabendazole).
Claims 1, 2, 5, 6: Kolics teaches an electroless plating bath/solution that can contain a metal salt that would provide metal ions, where the metal ions can be palladium, such that a palladium salt (compound) would be used and a palladium plating bath would be provided, and the bath also would contain a reducing agent and a complexing agent (note 0011, 0012, 0017, 0031, for example).  The bath can also contain a corrosion inhibitor (note 0031), where such an inhibitor can minimize corrosion of copper substrates, for example (0026). 
As to the corrosion inhibitor material and it also being a stabilizer as claimed (note claims 1, 5, 6), and the amount used (claim 2), Kolics gives examples of the inhibitor, but also notes other materials can be used (0026).
McDonough describes how known corrosion inhibitors, which would be used with copper, for example, can be various azole materials, including thiabendazole (note 0015, 0037), where it is noted that the amount used in a composition can be about 0.0001 wt% to about 0.1 wt% of the composition (or about 1 mg to about 1 g/L) (0038). PubChemThiabendazole evidences that this would be an organic compound with a divalent sulfur compound (a thiazole, as in claim 5) bonded to a compound with a heterocyclic structure (a benzimidazole as in claim 1) (note page 2) and where thiabendazole is also known as 2-(4-thiazolyl)benzimidazole (note page 1), giving the material as in present claim 6.  The Examiner notes that the material used from McDonough was supported in the parent provisional application.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Kolics to use a corrosion inhibitor such as 2-(4-thiazolyl)benzimidazole as suggested by McDonough and as evidenced by PubChemThiabendazole with an expectation of providing a desirable corrosion inhibiting of a substrate such as copper for use, since Kolics indicates that that plating solution can have palladium, a substrate to plate would be copper, and a desire to provide corrosion inhibitor to prevent corrosion of copper in the plating solution, and Thomas teaches that a known corrosion inhibitor for metal such as copper would be 2-(4-thiazolyl)benzimidazole which would also meet the requirements of a stabilizer as in claims 1, 5 and 6, including being an organic compound in which a divalent sulfur compound is bonded to a compound with a heterocyclic structure, where the heterocyclic structure is a benzimidazole thereof, the organic compound contains neither a thiol group or a disulfide bond and the divalent sulfur compound is a thiazole.  Furthermore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of inhibitor used, noting the range provided by McDonough (0.0001 to 0.1 wt%) and the desire for inhibiting, and this would provide an amount in the range claimed in claim 2, note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the corrosion inhibitor used would be a chemical formula meeting the requirements of claim 1, 5 and 6 for a stabilizer and in the range of amounts used of claim 2, the 2-(4-thiazolyl)benzimidazole would also be considered a stabilizer as claimed.
Claim 7: Since the composition would include the stabilizer 2-(4-thiazolyl)benzimidazole in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would improve stability to the extent claimed.
Claims 8-9: Since the composition would include the stabilizer 2-(4-thiazolyl)benzimidazole in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would reduce deterioration to the extent claimed on any nickel plating film, including that with a concentration of P of less than 4%.  Note that the claims do not require actually plating on a nickel plating film and note the 35 USC 112 rejection above as to the understanding of what is required by the claims.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolics (US 2012/0104331) in view of Thomas et al (US 2018/0037852) and as evidenced by PubChem “2-Mercaptobenzimidazole” (hereinafter PubChemMercaptobenzimidazole).
Claims 1, 2: Kolics teaches an electroless plating bath/solution that can contain a metal salt that would provide metal ions, where the metal ions can be palladium, such that a palladium salt (compound) would be used and a palladium plating bath would be provided, and the bath also would contain a reducing agent and a complexing agent (note 0011, 0012, 0017, 0031, for example).  The bath can also contain a corrosion inhibitor (note 0031), where such an inhibitor can minimize corrosion of copper substrates, for example (0026). 
As to the corrosion inhibitor material and it also being a stabilizer as claimed (note claim 1), and the amount used (claim 2), Kolics gives examples of the inhibitor, but also notes other materials can be used (0026).
Thomas describes how known corrosion inhibitors for metals such as copper and aluminum include various azole materials including 2-mercaptobenzimidazole (0048), where, as evidenced by PubChemMercaptobenzimidazole this would be an organic compound with a divalent sulfur compound (which can be the divalent S) bonded to a compound with a heterocyclic structure that would be a benzimidazole, and would have neither a thiol group of SH or a disulfide bond (note page 2 of the PubChemMercaptobenzimidazole).  Furthermore, Thomas notes to use about 0.001 wt% to about 1 wt% of this material in a composition for use (note 0048), which would be about 10 mg to about 10 gram/l.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Kolics to use a corrosion inhibitor such as 2-mercaptobenzimidazole as suggested by Thomas as evidenced by PubChemMercaptobenzimidazole with an expectation of providing a desirable corrosion inhibiting of a substrate such as copper for use, since Kolics indicates that that plating solution can have palladium, a substrate to plate would be copper, and a desire to provide corrosion inhibitor to prevent corrosion of copper in the plating solution, and Thomas teaches that a known corrosion inhibitor for metal such as copper would be 2-mercaptobenzimidazole which would also meet the requirements of a stabilizer as in claim 1, including being an organic compound in which a divalent sulfur compound is bonded to a compound with a heterocyclic structure, where the heterocyclic structure is a benzimidazole, the organic compound contains neither a thiol group or a disulfide bond (noting PubChemMercaptobenzimidazole).  Furthermore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of inhibitor used, noting the range provided by Thomas (0.001 to 1 wt%) and the desire for inhibiting, and this would provide an amount in the range claimed in claim 2, note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the corrosion inhibitor used would be a chemical formula meeting the requirements of claim 1 for a stabilizer and in the range of amounts used of claim 2, the 2-mercaptobenzimidazole inhibitor would also be considered a stabilizer as claimed.
Claim 7: Since the composition would include the stabilizer 2-mercaptobenzimidazole in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would improve stability to the extent claimed.
Claims 8-9: Since the composition would include the stabilizer 2-mercaptobenzimidazole in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would reduce deterioration to the extent claimed on any nickel plating film, including that with a concentration of P of less than 4%.  Note that the claims do not require actually plating on a nickel plating film and note the 35 USC 112 rejection above as to the understanding of what is required by the claims.

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al (US 2010/0003399) in view of Haga et al (US 4804410).
Claim 1: Hotta teaches an electroless plating solution/bath that comprises a water soluble metal salt (compound), a reducing agent (which can include hypophosporous acid, dimethylaminoborane, etc), and a complexing agent (chelating agent, and understood to be a complexing agent as claimed as including complexing agent materials described in the present specification at page 5) (note 0019-0026) and the solution also contains what is described as a leveler which is a sulfur based organic compound that includes materials that meet the claimed requirements of the claimed stabilizer as an organic compound in which a divalent sulfur compound is bonded to a compound with a heterocyclic structure, the organic compound containing neither a thiol group or a disulfide bond, note Formula I, for example, where n can be 1, so formula would be R1-S-R2, or Formula IV, where n can be 1 so formula would be R1-S-L3, where R1 and/or R2 can be cyclic groups that contain N or S, for example, with examples of thiophenyl (thiophene structure), for example, and L3 an alkyl group, such that S would predictably and acceptably be a divalent sulfur compound bonded to a compound with a heterocyclic structure without a thiol group or disulfide bond, where the heterocyclic structure can be thiophene, for example (note 0027-0031) from the selection of the specific R1 or R2 groups and L3 groups to use from the options taught.  Hotta notes using 0.05 to 50 mg/l of the leveler, where t0o much can inhibit precipitation of plating, noting that this material will affect the plating (0033). While Hotta exemplifies the metal compound as based on nickel or copper, the broad teaching is a metal compound/salt in general (note 0019, claim 1), where plating can be of circuit boards, for example (0001). 
As to specifically using a palladium compound, as the metal salt/compound in the plating bath, giving an electroless palladium plating bath, Haga further notes that it is desirable to provide electroless palladium plating to electronic parts (note column 1, lines 1-30, column 2, lines 5-15, column 8, lines 1-15), where an electroless palladium plating bath/solution would be provided that contains palladium compound, ammonia or amine compound (as complexing agent), reducing agent (hypophosphorous acid compounds or boron hydride compounds, including dimethylamineborane) and an organic compound containing bivalent sulfur (note column 2, lines 35-45, column 3, lines 1-65, column 5, lines 30-45), where the amine compounds can include amine compounds like ethylene diamine and EDTA (column 3,lines 40-65, note also described by Hotta at 0025 for its complexing agents).  As sulfur containing organic compound, Haga describes using various sulfides, disulfides, thiazoles, thiophene, etc. in amounts of 1-100 mg/l (overlapping the amount of sulfur containing material in Hotta) (note column 4, line 15 through column 5, line 25, including a thiophene structure at column 5, line 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotta to use the plating bath/solution for plating palladium metal as suggested by Haga with an expectation of predictably acceptable results, since Hotta indicates an electroless metal plating solution that can plate circuit boards (which would be electronic components) that would generally describe the use of metal salts, and Haga indicates palladium as a metal that is desirably plated  on electronic components by an electroless metal plating bath/solution where the plating solution would contain palladium metal compound as the metal compound/salt and further would contain reducing agent and complexing agent as described by Hotta, and also would contain a sulfur compound, similarly to that desired by Hotta and in overlapping amounts, and therefore, the plating bath/solution of Hotta would be expected to work with palladium compounds to plate palladium.  With the use of the suggested sulfur based organic compound leveler, this would be understood to be stabilizer as claimed as a material indicated by applicant as such a stabilizer, and all features of the bath claimed would be provided.
Claim 2: Hotta suggests the stabilizer/leveler material would be provided in amounts of 0.05 to 50 mg/liter, overlapping the amount claimed (0033), and it would have been obvious to optimize the amount from the ranges given, giving an amount in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 5: when using R1-S-L3 compounds as described by Hotta as discussed above, for example, the divalent sulfur compound can be considered as being inclusive of methanethiol, propanethiol, etc., for example, since the L3 group can be alkyl, which would be attached to the S- so such simple alkyl groups as methyl, propyl, etc, would be understood to be predictably and acceptably included, giving methanethiol with the S attached, propanethiol with the S attached, etc (note 0027-0031) and it would have been obvious to optimize from the options given for the best results with predictable and acceptable results, and thus use those components.
Claim 6: When using R1-S-L3 compounds as described by Hotta as discussed above, for example, the divalent sulfur compound can be considered as being inclusive of  methanethiol, for example, since the L3 group can be alkyl, which would be attached to the S- so such simple alkyl groups as methyl would be understood to be predictably and acceptably included, giving methanethiol with the S attached—so the S-L3 component would be predictably SCH3, and as discussed for claim 1, the R1 group can be a thiophene, where Hotta teaches that the R1 group can be substituted with carbonyl or alkyl carbonyl can be linked to the cyclic group (note 0029-0030), where carbonyl includes aldehydes.  Therefore, the R1 groups would be understood to predictably and acceptably include a thiophene with a 2-carboxaldehyde group attached.  The R-S-L3 combination would therefore include the 5-(methylthio)thiophene-2-carboxaldehyde claimed in claim 6, and it would have been obvious to optimize from the options given for the best results with predictable and acceptable results, to thus use that combination.
Claim 7: Since the composition would include the stabilizer such as 5-(methylthio)thiophene-2-carboxaldehyde (as for claim 6) or others meeting the requirements of claim 1 as stabilizer, in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would improve stability to the extent claimed.
Claims 8-9: Since the composition would include the stabilizer such as 5-(methylthio)thiophene-2-carboxaldehyde (as for claim 6) or others meeting the requirements of claim 1 as stabilizer, in the amount indicated by applicant for claim 2, it is understood that the composition of the bath would reduce deterioration to the extent claimed on any nickel plating film, including that with a concentration of P of less than 4%.  Note that the claims do not require actually plating on a nickel plating film and note the 35 USC 112 rejection above as to the understanding of what is required by the claims.

Claim 8 and 9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over (1) Kolics in view of McDonough, and as evidenced by PubChemThiabendazole OR (2) Kolics in view of Thomas, and as evidenced by PubChemMercaptobenzimidazole OR (3) Hotta in view of Haga as applied to claims 1-2, respectively, above, and further in view of Japan 2008-147495 (hereinafter ‘495).
Claims 8, 9: Each of (1) Kolics in view of McDonough, and as evidenced by PubChemThiabendazole OR (2) Kolics in view of Thomas, and as evidenced by PubChemMercaptobenzimidazole OR (3) Hotta in view of Haga would be directed to providing a palladium electroless plating composition that can be used for electroless plating palladium. As to specifically providing that plating on a nickel plating film, with a concentration of phosphorus in the film of less than about 4%, ‘147 provides that it is known in the semiconductor art to provide electroless nickel plating films with 0.5-3 wt% P (so less than 4 wt %), and then provide electroless palladium plating on the nickel film (note 0014, 0015, 0026), where the underlying substrate has copper wiring  (note 0042).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (1) Kolics in view of McDonough, and as evidenced by PubChemThiabendazole OR (2) Kolics in view of Thomas, and as evidenced by PubChemMercaptobenzimidazole OR (3) Hotta in view of Haga to specifically provide that the electroless palladium composition is to be applied to a nickel plating film with a P concentration of 0.5-3 wt% as suggested by ‘147 to provide a desirable plating, since (1) Kolics in view of McDonough, and as evidenced by PubChemThiabendazole OR (2) Kolics in view of Thomas, and as evidenced by PubChemMercaptobenzimidazole OR (3) Hotta in view of Haga would give palladium solutions to use for electroless plating, and ‘147 would indicate that a conventional application of such palladium plating solutions is to provide electroless plating of a nickel layer with a P concentration of 0.5-3 wt% provided on an underlying substrate with copper wiring.  The plating baths of (1) Kolics in view of McDonough, and as evidenced by PubChemThiabendazole OR (2) Kolics in view of Thomas, and as evidenced by PubChemMercaptobenzimidazole OR (3) Hotta in view of Haga would be understood to reduce deterioration to the extent claimed, because each would contain stabilizer as claimed in the amount claimed, as discussed for each as to claims 8-9 above, which would be understood to reduce the deterioration to the extent claimed, noting the 35 USC 112 rejections above.

It is noted as to the rejections above, that applicant has provided comparative examples in the specification.  However, these do not make a showing commensurate in scope with what is claimed that is sufficient to overcome the rejections.  Note for example, that as presently claimed in claims 1 and 5, there is no requirement as to amount of any material including the amount of the specific stabilizer, and therefore, a vanishingly small amount can be used of the stabilizer for example, where Haga, for example, notes how too small amounts of stabilizer make the plating solution insufficient for stability and too much decreases deposition rate, etc. (column 5, lines 15-25).  Furthermore, it is not prevented that other stabilizer than that listed can be present or other material that would affect the results.   Note Hotta, for example, indicates how additional stabilizer can be added to the solution with the sulfur compound (0045).  The specification also notes that the pH can affect stability and plating rate (note page 11 of the present specification).  Here for the testing, all plating was done on nickel underlayers (which is not claimed, except for claims 8-9, and even then the nickel plating film is not part of the composition), all with the exact same amounts of Pd salt, complexing agent, buffer, reducing agent, pH and temperature, and for the comparative examples, the comparative examples 5-8 with disulfides or thiol groups, were done with single examples with extremely low amounts (below the amounts indicated by Haga when using the disulfide materials or thiol containing materials, where it indicates using 1-500 mg/l, at column 5, lines 10-20, and gives examples with thiol groups with 20 mg/l at column 11, lines 40-65, with a pH of 8 and deposited onto copper).  As well, all inventive testing is for stabilizer in the range of 0.1 to 1 mg/l, while even claim 2 is in the range of 0.01 to 10 mg/l, while the comparative example stabilizers were each tested at a single point.  Haga also notes that the baths can be stable indefinitely at 45 degrees C or lower (column 3, lines 5-15), where there is no temperature range claimed.  Therefore, for example, with the range of inventive stabilizers not tested in amounts that would cover the claimed range, not tested at different temperatures or pH or solutions with different amounts of Pd/complexing agent/reducing agent, and the comparative examples only tested at single points and only with other bath conditions that are exactly the same, and only tested on a single substrate, where any substrate can be used, and the bath could have other additive materials, including other stabilizers as claimed, applicant has not made a showing commensurate in scope to what is actually claimed of criticality/unexpected benefits, and the rejection above is maintained.  Note the discussion at MPEP 716.02(d).

The Examiner notes that applicant refers to a formula at page 15 of the specification as 2-mercaptobenzoimidazole, but the Examiner understands the cited PubChem description of 2-Mercaptobenzoimidazole to be controlling as from the literature, so understood to describe the structure in the reference to Thomas.

The Examiner notes Liang et al (US 2021/0108106) also references using thiabendazole as a corrosion inhibitor for copper (0030).

The Examiner notes that as to the PubChem references, an evidentiary document cited to show the structure (characteristics and properties of a material) need not be available before applicant’s filing date. Note MPEP 2124. 

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims, with new stabilizer compounds being discussed for the rejections using Hotta and also Kolics and Thomas due to the amendments to the claims, and the new rejections using Kolics and McDonough as to stabilizer compound to use from the newly limited range, and also note the new PubChem citations as to structure.
(B) as to the 35 USC 103 rejection using Hotta in view of Haga, it is argued that the references would not suggest the heterocyclic structure claimed.  The Examiner has reviewed these arguments, however, the rejection is maintained.  Hotta would describe thiophene groups (note 0031, thiophenyl) as discussed in the rejection, which is included in applicant’s list.  The Examiner notes that Hotta also generally describes using cyclic groups that can have sulfur and/or nitrogen substituents (note 0029).
(C) as to the 35 USC 103 rejection using Kolics in view of Thomas, it is argued that the references would not suggest the heterocyclic structure claimed.  However, as noted in the rejection above, the new rejection using Kolics and  Thomas indicates how Thomas would also suggest using 2-mercaptobenzimidazole, which would provide a benzimidazole structure, which is included in applicant’s list.
 (D) As to the request for an interview if the case is not allowable, noting the new compounds cited and the new references cited, the Examiner is providing this rejection allowing applicant to review the positions of the Examiner.  If applicant’s representative still would like an interview after review, applicant’s representative should contact the Examiner to arrange one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718